DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:
“end of said first arm to be coupled to slidable relative to said front bed frame unit” should probably read as “end of said first arm to be coupled to [[slidable]] slide relative to said front bed frame unit” in claim 5.
“to said second coupling endso as to permit…” should probably read as “to said second coupling [[endso]] end so as to permit…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “said first actuated beam” is recited. There is a lack of antecedent basis for the claim terminology as “a first actuated beam” has not been previously disclosed in any antecedent claims. For the purposes of examination, claim 6 is construed to depend on claim 2 which does introduce “a first actuated beam”.
Regarding claim 12, the limitation “said first back frame unit”. There is a lack of antecedent basis for the claim terminology as “a first back frame unit” has not been previously disclosed. For the purposes of examination, the limitation is construed as “a first back frame unit”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shan (U.S. Pub. No. 20140041121).
Regarding claim 1, Shan discloses (FIGS. 1-5, Modified FIG. 1) an adjustable bed comprising: a base frame unit (1; FIG. 1) extending in a longitudinal direction (As illustrated in FIG. 1); a front bed frame unit (correspondent to 4-6; FIG. 1) including a back board (5) which is hingedly connected relative to said base frame unit at a first axis (Modified FIG. 1) extending in a transverse direction relative to the longitudinal direction (As illustrated in Modified FIG. 1), said back board being convertible between a back normal position (as illustrated in FIG. 1), where an end of said back board distal from the first axis is proximate to said base frame unit (As illustrated in FIG. 1), and a back elevated position (as demonstrated/illustrated in FIG. 4-5), where said end of said back board is distal from said base frame unit (as illustrated/demonstrated between FIGS. 4-5); a first jack member (Modified FIG. 1) coupled between said front bed frame unit and said base frame unit (as illustrated in FIG. 1) so as to permit said back board to be driven by said first jack member to convert between the back normal position and the back elevated position (As illustrated between FIGS. 1 and 4-5); and a lumbar support unit (7, FIG. 1; 9, FIG. 2; 21-25, FIG. 3) including two linking bars (21/22; FIG. 3; Modified FIG. 1) disposed at a side of said back board same as said base frame unit (as illustrated in FIG. 1), and spaced apart from each other in the transverse direction (As illustrated in FIG. 1 and 2), each of said linking bars extending lengthwise to terminate at a first bar end (at the middle part; Modified FIG. 1) and a second bar end which is pivoted to said base frame unit (As illustrated in FIG. 1) at a second axis (Modified FIG. 1) extending in the transverse direction (as illustrated in Modified FIG. 1), a lumbar support (9; FIG. 2) extending in the transverse direction and disposed at another side of said back board opposite to said linking bars (As illustrated in FIG. 2), and two lever bars (Modified FIG. 1) spaced apart in the transverse direction, and extending respectively through two apertures (23/24; FIG. 3) of said back board, each of said lever bars having a pivot end connected pivotally to said first bar end of a respective one of said linking bars (as illustrated, in FIGS. 1-3 connected pivotal relative to the first bar end of the linking bars and subsequently the base frame member), a connected end connected to said lumber support (at the distal end of the lever bar; Modified FIG. 1), and a middle region (Modified FIG. 1) disposed between said pivot end and said connected end, and pivoted to said back board (pivoting relative to the back board as illustrated in FIGS. 1-3) at a third axis extending in the transverse direction such that in response to movement of said back board to the back elevated position from the back normal position, said lumbar support is moved to a remote position from a close position relative to said back board (as illustrated between FIGS. 4 and 5).

    PNG
    media_image1.png
    550
    842
    media_image1.png
    Greyscale

Modified FIG. 1
Regarding claim 7, Shan discloses (FIGS. 1-5, Modified FIG. 1) the adjustable bed as claimed in Claim 1, further comprising: a middle frame unit (4; FIG. 1) fixedly mounted on said base frame unit (as illustrated between FIGS. 1-5), and having a front panel (front edge adjacent 5; FIG. 1) to which said back board is hingedly connected about the first axis (as illustrated in Modified FIG. 1), and a rear panel (rear edge surface adjacent 3; FIG. 1) opposite to said front panel in the longitudinal direction (as illustrated in FIG. 1); a rear bed frame unit (correspondent to 2-3; FIG. 1) disposed on said base frame unit rearwardly of said middle frame unit (as illustrated in FIG. 1), and including a thigh board (3; Fig. 1) hingedly connected to said rear panel at a sixth axis (Modified FIG. 1) that extends in the transverse direction (As illustrated in Modified FIG. 1), and a calf board (2; FIG. 1) having a front end hingedly connected to a rear end of said thigh board distal from the sixth axis (as illustrated in Modified FIG. 1) at a seventh axis (Modified FIG. 1) that extends in the transverse direction (as illustrated in Modified FIG. 1); and a second jack member (Modified FIG. 1) coupled between said rear bed frame unit and said base frame unit (As illustrated in FIG. 1, with the jack member between the base frame through static middle frame unit (4)) so as to drive said rear bed frame unit to convert between a leg normal position (as illustrated in FIG. 1-2), where said rear end of said thigh board is proximate to said base frame unit, and a leg elevated position (as illustrated in FIGS. 4-5), where said rear end of said thigh board is distal from said base frame unit.
Regarding claim 8, Shan discloses (FIGS. 1, 4, Modified FIG. 1) the adjustable bed as claimed in Claim 7, further comprising two link bars (Modified FIG. 1, FIG. 4) each having two bar ends, one of which is pivotally connected to said base frame unit (as illustrated between FIGS. 1 and 4), and the other one of which is pivotally connected to a rear end of said calf board (as illustrated in FIGS. 4 and Modified FIG. 1) so as to guide conversion of said rear bed frame unit between the leg normal position and the leg elevated position (as illustrated between FIGS. 1 and 4)
Regarding claim 12, Shan discloses (FIGS. 1, 4, and Modified FIG. 1) the adjustable bed as claimed in Claim 1, wherein a first back frame unit {{further}} includes two mount pieces (Modified FIG. 1) which are mounted on a back surface of said back board (As illustrated in FIG. 1 and Modified FIG. 1), and which are spaced apart from each other in the transverse direction (as illustrated in FIG. 1), said middle region of each of said lever bars being pivotally connected to a respective one of said mount pieces (As illustrated between FIGS. 1 and 4), to thereby permit said middle region to be pivoted to said back board through said respective mount piece (as illustrated between FIGS. 1 and 4).
Regarding claim 13, Shan discloses (FIGS. 4) the adjustable bed as claimed in Claim 1, wherein a first angle formed between said base frame unit and said back board ranges from 0 to 100 degrees (as illustrated in FIG. 4, an angle of 60 is achieved). Where a specific example is provided in the prior art which is within the claimed range, thereby anticipating the range (MPEP 2131.03 is relevant).
Regarding claim 15, Shan discloses (FIGS. 5) the adjustable bed as claimed in Claim 7, wherein a third angle formed between said calf board and said thigh board ranges from 120 to 180 degrees (as illustrated in FIG. 5, where the lowermost figure results in an angle of 128.1 degrees). Where a specific example is provided in the prior art which is within the claimed range, thereby anticipating the range (MPEP 2131.03 is relevant).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 9-11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of Wang et al. (U.S. Pub. No. 20210259432); hereafter "Wang", where Wang claims provisional application 63/029800) which possesses a priority date of May 26th, 2020 and avails the particular features of Wang presented/considered.
Regarding claim 2, Shan discloses the adjustable bed as claimed in Claim 1.
However, Shan does not disclose further comprising: two first support units disposed between said base frame unit and said front bed frame unit, and spaced apart from each other in the transverse direction, each of said first support units including a first arm having one end pivotably connected to said base frame unit at a fourth axis extending in the transverse direction, and another end coupled to be slidable relative to said front bed frame unit between a first distal position, where said another end is distal from the first axis to support said back board at the back normal position, and a first proximate position, where said another end is proximate to the first axis to support said back board at the back elevated position; and a first actuated beam extending in the transverse direction to interconnect said first arms of said first support units, wherein said first jack member is coupled between said first actuated beam and said base frame unit so as to permit said first actuated beam to be actuated by said first jack member to turn about the second axis, thereby moving said another end of said first arm between the first distal and first proximate positions.
Regardless, Wang teaches (FIGS. 1-2, and 4) a bedding assembly, further comprising: two first support units (correspondent to 14-14d, 24-25; FIG. 4) disposed between said base frame unit and said front bed frame unit (As illustrated between FIGS. 1-2, and 4), and spaced apart from each other in the transverse direction (as illustrated in FIGS. 2 and 4), each of said first support units including a first arm (14d; FIG. 4) having one end pivotably connected to said base frame unit at a fourth axis (along and correspondent with 14; FIG. 4) extending in the transverse direction (As illustrated between FIGS. 1-2, and 4), and another end coupled to be slidable (as illustrated in FIG. 4) relative to said front bed frame unit between a first distal position, where said another end is distal from the first axis to support said back board at the back normal position (As illustrated in FIG. 2), and a first proximate position, where said another end is proximate to the first axis to support said back board at the back elevated position (as illustrated in FIG. 4); and a first actuated beam (14a; FIG. 4) extending in the transverse direction to interconnect said first arms of said first support units (As illustrated in FIG. 4), wherein said first jack member (26; FIG. 4) is coupled between said first actuated beam and said base frame unit (As illustrated in FIG. 4) so as to permit said first actuated beam to be actuated by said first jack member to turn about the second axis, thereby moving said another end of said first arm between the first distal and first proximate positions (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated by modifying in the first support units (correspondent to 14-14d, 24-26; FIG. 4) into the assembly of Shan (as illustrated in FIGS. 1-5). Where the results would have been predictable as both Shan and Wang are concerned with bedding with lumbar lifting support units that have raised backs and head platforms/members. Where advantageously, the use of the roller system would reinforce the support of the back, spread the overall force over at least two arms, thereby reducing fatigue, and furthermore using a wheel system as Wang would render Shan such that the top plate surface will prevent crushing to the user in light of not being fixed/fastened to the back board, thereby improving safety for the user.
Regarding claim 3, Shan in view of Wang discloses (Shan: FIGS. 1 and 4) the adjustable bed as claimed in Claim 2, wherein said front bed frame unit further includes a head board (6; FIG. 1) hingedly connected to said end of said back board at a fifth axis (between 6 and 5; FIG. 1) extending in the transverse direction (As illustrated between FIGS. 1 and 4).
Regarding claim 4, Shan in view of Wang discloses (Wang: FIGS. 1-2 and 4) the adjustable bed as claimed in Claim 3, wherein each of said first support units further includes a rail (Wang: correspondent to lower halves of 14b/14c; FIG. 4) disposed between said front bed frame unit and said first arm (As illustrated in FIG. 4), and having: a first rail end pivotally connected to said back board (proximate 14; FIG. 4); a second rail end (correspondent and proximate 24; FIG. 4) configured to slidably support said head board; and a rail body (strut spanning between 24 and 25; FIG. 4) disposed between said first and second rail ends to permit said another end of said first arm to be slidable relative thereto (as illustrated between FIGS. 1-2, and 4).
Regarding claim 5, Shan in view of Wang discloses (Wang: FIGS. 4) the adjustable bed as claimed in Claim 4, wherein each of said first support units further includes: a first roller (25; FIG. 4) rotatably connected to said another end of said first arm (as illustrated in FIG. 4), and being in rolling contact with said rail body of said rail (coincident with the strut spanning between 24 and 25; FIG. 4) so as to permit said another end of said first arm to be coupled to slide relative to said front bed frame unit (as illustrated between FIG. 1-2 and 4); and a second roller (24; FIG. 4) rotatably connected to said second rail end of said rail (as illustrated in FIG. 4), and being in rolling contact with said head board (as illustrated in FIGS. 2) so as to permit said second rail end to slidably support said head board (as illustrated in FIG. 2, the roller is in contact with the head board).
Regarding claim 6, Shan in view of Wang discloses (Wang: FIGS. 1-2, and 4) the adjustable bed as claimed in Claim {2}, further comprising a first angle piece (correspondent 26c; FIG. 4) having a first coupling end which is coupled to said first actuated beam (As illustrated in FIG. 4), and a second coupling end (coupled to jack member 25/25b; FIG. 4) which is opposite to said first coupling end, wherein said first jack member includes: a first cylinder (26a; FIG. 4) pivotally connected to said base frame unit (As illustrated in FIG. 4); a first piston rod (25b; FIG. 4) slidably received in said first cylinder and pivotally connected to said second coupling end (as illustrated in FIG. 4) so as to permit said first actuated beam to be actuated by said first jack member through said first angle piece (As illustrated in/between FIGS. 1-2, and 4); and a first motor (26; FIG. 4) coupled to drive sliding movement of said first piston rod (as illustrated in FIG. 4; clarified in [0063]).
Regarding claim 9, Shan discloses the adjustable bed as claimed in Claim 7.
However, Shan does not disclose wherein further comprising: two second arms disposed between said base frame unit and said rear bed frame unit, and spaced apart from said rear bed frame unit in the transverse direction, each of said second arms having one end which is pivotably connected to said base frame unit at an eighth axis extending in the transverse direction, and another end which is slidable relative to said calf board between a second distal position, where said another end of each of said second arms is distal from the sixth axis to support said rear bed frame unit at the leg normal position, and a second proximate position, where said another end of each of said second arms is proximate to the sixth axis to support said rear bed frame unit at the leg elevated position; a second actuated beam extending in the transverse direction to interconnect said second arms; and a second angle piece having two opposite coupling ends, one of which is coupled to said second jack member, and the other of which is coupled to said second actuated beam so as to permit said second actuated beam to be driven by said second jack member to turn about the eighth axis, thereby moving said another ends of said second arms between the second distal position and the second proximate position.
Regardless, Wang teaches (FIGS. 1-2, and 4) a bedding assembly further comprising: two second arms (correspondent to 19-19c, 20, 21-21d; FIG. 4) disposed between said base frame unit and said rear bed frame unit (As illustrated in FIG. 4), and spaced apart from said rear bed frame unit in the transverse direction (As illustrated in FIG. 4), each of said second arms having one end (opposite 19b; FIG. 4) which is pivotably connected to said base frame unit at an eighth axis (correspondent to end opposite 19b; FIG. 4) extending in the transverse direction (as illustrated and conveyed in FIGS. 1-2, and 4), and another end which is slidable (through 20; FIGS. 1 and 4) relative to said calf board (As illustrated in FIG. 1) between a second distal position, where said another end of each of said second arms is distal from the sixth axis (As illustrated between FIGS. 1-2, and 4) to support said rear bed frame unit at the leg normal position (As illustrated in FIG. 2), and a second proximate position, where said another end of each of said second arms is proximate to the sixth axis to support said rear bed frame unit at the leg elevated position (as illustrated between FIGS. 1 and 4); a second actuated beam (19a; FIG. 4) extending in the transverse direction to interconnect said second arms (as illustrated in FIG. 4); and a second angle piece (correspondent to 21c; FIG. 4) having two opposite coupling ends, one of which is coupled to said second jack member (as illustrated in FIG. 4), and the other of which is coupled to said second actuated beam (As illustrated in FIG. 4) so as to permit said second actuated beam to be driven by said second jack member to turn about the eighth axis (as illustrated between FIGS. 2 and 1/4), thereby moving said another ends of said second arms between the second distal position and the second proximate position (as illustrated between FIGS. 1-2, and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated by modifying in the second arms and correspondent components therewith (correspondent to 19-19c, 20, 21-21d; FIG. 4) into the assembly of Shan (as illustrated in FIGS. 1-5). Where the results would have been predictable as both Shan and Wang are concerned with bedding with lumbar lifting support units that have raised backs and head platforms/members. Where advantageously, the use of the roller system would reinforce the support of the back, spread the overall force over at least two arms, thereby reducing fatigue, and furthermore using a wheel system as Wang would render Shan such that the top plate surface will prevent crushing to the user in light of not being fixed/fastened to the back board, thereby improving safety for the user.
Regarding claim 10, Shan in view of Wang discloses (Wang: FIGS. 2 and 4) the adjustable bed as claimed in Claim 9, further comprising two third rollers (Wang: 20; conveyed in FIG. 4), each of which is rotatably connected to said another end of a respective one of said second arms (as illustrated in FIG. 4), and each of which is in rolling contact with said calf board (as illustrated in FIG. 4) so as to permit said another ends of said second arms to be slidable relative to said calf board (as illustrated between FIGS. 2 and 4).
Regarding claim 11, Shan in view of Wang discloses (Wang: FIGS. 1-2, and 4) the adjustable bed as claimed in Claim 10, wherein said second jack member (Wang: correspondent 21; FIG. 1/4) includes: a second cylinder (21a; FIG. 4) pivotally connected to said base frame unit (Through 21d; FIG. 4); a second piston rod (21b; FIG. 4) slidably received in said first cylinder and pivotally connected to said {{a}} corresponding one of said coupling ends of said second angle piece (21c; FIG. 4); and a second motor (21; FIG. 4) coupled to drive sliding movement of said second piston rod (As illustrated between FIGS. 1-2, and 4, further clarified in [0067]).
Regarding claim 14, Shan in view of Wang discloses (Shan: FIGS. 4) the adjustable bed as claimed in Claim 3, wherein a second angle formed between said head board and said back board ranges from 120 to 180 degrees (Shan: as illustrated in FIG. 4, the resultant angle of the backboard with the head board would result in an angle of 134 degrees). Where a specific example is provided in the prior art which is within the claimed range, thereby anticipating the range (MPEP 2131.03 is relevant).
Regarding claim 16, Shan discloses (Shan: FIGS. 4) the adjustable bed as claimed in Claim 1, wherein: a fourth angle formed between each of said lever bars and said respective one of said linking bars ranges from 0 to 100 degrees (the lever bar clearly less than 90 degrees relative to the linking bars in FIG. 4; and when said back board is at the back elevated position, the fourth angle ranges from 80 to 100 degrees (FIG. 4 clearly demonstrating an angle just less than 90 degrees. Where Shan avails a degree of specificity to its drawings through the use of angular dimensions).
However, Shan does not disclose wherein when said back board is at the back normal position, the fourth angle ranges from 0 to 10 degrees.
Regardless, Wang teaches (FIGS. 6-7) a lumbar support bar assembly where a lever bar (71/72; FIG. 6) is able to achieve an angle approximately 10 degrees (as illustrated in FIG. 7) relative to a linking bar (74/73; FIG. 6). And also an angle of about 80-100 degrees (as illustrated in FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated by modifying in the lever and linking arm configurations of Wang (71-74; FIG. 4) into the lever/linking arms of Shan (Modified FIG. 1). Where the results would have been predictable as both Shan and Wang are concerned with bedding with lumbar lifting support units that have raised backs and head platforms/members. Where advantageously, the use of such a linkage system would reinforce the actuation of the lumbar bar and mitigate cantilever forces that Shan experiences with its respective linking/lever arms, thereby reducing torque and fatigue experienced by the linking/lever arms and promoting greater longevity of the actuator system of the lumbar support bar in Shan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning bedding assemblies, actuation configurations, actuator configurations, linkages and systems thereof, and lumbar supporting elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/22/2022